2017 UT App 231



               THE UTAH COURT OF APPEALS

                       GREG TORGERSON,
                          Appellant,
                              v.
     JOSH TALBOT, TEX R. OLSEN, AND ESTATE OF BRET KOUNS,
                          Appellees.

                             Opinion
                         No. 20160759-CA
                     Filed December 14, 2017

           Sixth District Court, Richfield Department
                 The Honorable Wallace A. Lee
                          No. 160600010

          Michael P. Van Tassell, Attorney for Appellant
               Tex R. Olsen, Attorney for Appellees

 JUDGE RYAN M. HARRIS authored this Opinion, in which JUDGES
       GREGORY K. ORME and DIANA HAGEN concurred.

HARRIS, Judge:

¶1     Appellant Greg Torgerson filed a complaint for
declaratory relief against Appellees, alleging that he had the
right to lease certain real property (the Property) from the Estate
of Bret Kouns (the Estate). The district court dismissed
Torgerson’s complaint as untimely under the 60-day statute of
limitations in the Probate Code that applies to “claims” filed
against an estate. Torgerson appeals, arguing that his complaint
was not subject to that particular statute of limitations, and
therefore not untimely. We agree with Torgerson that his
complaint for declaratory relief was not untimely under the
Probate Code, and we reject the Estate’s alternative argument
that the district court lacked jurisdiction to adjudicate
Torgerson’s complaint. Accordingly, we reverse the district
court’s order of dismissal.
                         Torgerson v. Talbot


¶2      A landowner, Bret Kouns (Decedent), died on June 10,
2015. Soon thereafter, his sister was appointed personal
      1

representative of the Estate, and initiated probate proceedings
(the probate action) in district court to manage and distribute his
property. On October 7, 2015, Torgerson filed a “creditor’s
claim” with the Estate in which he maintained that he was party
to a “written lease” between Decedent and himself that he
claimed gave him the right to lease the Property through 2017.
The Estate determined that Torgerson’s putative lease was not
legitimate and denied Torgerson’s claim on October 9, 2015.

¶3     On March 10, 2016, the Estate filed a petition in the
probate action asking the court to authorize its representatives to
lease the Property to someone other than Torgerson. The Estate
served a copy of this petition on Torgerson by regular mail to his


1. Usually, the facts we rely upon in appellate opinions must be
taken from the record developed in that particular case, see
Alliant Techsystems, Inc. v. Salt Lake Bd. of Equalization, 2012 UT 4,
¶ 31, 270 P.3d 441 (stating that “in reviewing the material facts
on appeal, we are limited to the facts as provided in the record”),
but here we are met with an unusual circumstance in which both
Torgerson and the Estate recite a number of facts taken from the
record in a separately-litigated case initiated by representatives
of the Estate, In re Estate of Kouns, Utah Court of Appeals Case
No. 20160758-CA. Given that the separate probate action is very
similar to this case in terms of its pertinent material facts and
parties, that both sides cite extensively to the facts developed in
the probate case’s record, and that several facts necessary to
understanding this case only appear in the record for the
separate probate case, we conclude that there is a “compelling
countervailing principle to be served” by taking judicial notice of
the record in the separate probate case. See Finlayson v. Finlayson,
874 P.2d 843, 847 (Utah Ct. App. 1994) (citation and internal
quotation marks omitted).




20160759-CA                      2                2017 UT App 231
                        Torgerson v. Talbot


last known address. Torgerson did not respond to the Estate’s
petition. Instead, on March 24, 2016 he filed a separate
“Complaint for Declaratory Relief” in a new action, seeking a
judicial declaration that he had the right to lease the Property
pursuant to his putative lease. Torgerson’s new declaratory
judgment action and the Estate’s probate action were filed in the
same court and were assigned to the same judge.

¶4      A few weeks later, noting that Torgerson had not yet
responded to its petition in the probate action, the Estate filed a
request to submit the petition for decision. Shortly thereafter, the
Estate also filed a motion to dismiss Torgerson’s separate
declaratory judgment complaint. Later, after oral argument, the
district court granted the Estate’s probate petition, allowing the
Estate to take possession of the Property and lease it to someone
other than Torgerson. Subsequently, Torgerson moved for relief
from the district court’s order in the probate action. The court
scheduled a hearing for July 11, 2016, at which time it would
entertain oral argument on both Torgerson’s motion for relief in
the probate action and the Estate’s motion to dismiss
Torgerson’s separate declaratory judgment action.

¶5     Following the July 11, 2016 oral argument, the district
court issued a combined order containing its rulings in both
cases. In that order, the district court declined to alter its
previous decision to grant the Estate’s petition in the probate
action, and also granted the Estate’s motion to dismiss
Torgerson’s declaratory judgment complaint. In dismissing
Torgerson’s separate complaint, the court relied entirely on a
provision of the Utah Probate Code that states, in relevant part,
that “if a claim [against a decedent’s estate] is presented . . . no
proceeding thereon may be commenced more than 60 days after
the personal representative [of the estate] has mailed a notice of
disallowance . . . .” Utah Code Ann. § 75-3-804(2) (LexisNexis
1993). Concluding that Torgerson’s claim to have a right to lease
the Property was a “claim against the estate,” and noting that



20160759-CA                     3                2017 UT App 231
                        Torgerson v. Talbot


Torgerson did not commence his declaratory judgment action
within sixty days of the Estate’s October 9, 2015 denial of
Torgerson’s initial request, the district court determined that
Torgerson’s declaratory judgment action was untimely filed and
accordingly dismissed it. Torgerson timely appeals the dismissal
of his declaratory judgment complaint.2

¶6     On appeal, Torgerson contends that the district court
erred in determining that his complaint for declaratory relief was
untimely. Specifically, Torgerson argues that his complaint for
declaratory relief does not present a “claim,” as that term is used
in the Probate Code’s 60-day statute of limitations, and therefore
his complaint is not subject to that limitations period.

¶7     “The propriety of a trial court’s decision to grant or deny
a motion to dismiss under rule 12(b)(6) is a question of law that
we review for correctness.” Cruz v. Middlekauff Lincoln-Mercury,
Inc., 909 P.2d 1252, 1253 (Utah 1996). A district court should
grant a motion to dismiss only if it is clear from the allegations
that the non-moving party would not be entitled to relief under
the set of facts alleged or under any facts it could prove to
support its claim. Hudgens v. Prosper, Inc., 2010 UT 68, ¶ 14, 243
P.3d 1275. In reviewing a district court’s grant of a motion to
dismiss for failure to state a claim upon which relief can be


2. Torgerson also separately appealed the district court’s
decision to grant the Estate’s petition in the probate action.
Despite the fact that the two cases involve many of the same
parties (or their privies) and the same facts, no party moved to
consolidate the two appeals. On September 22, 2017, after the
parties fully briefed Torgerson’s appeal of the probate action,
this court summarily affirmed the district court’s decision to
grant the Estate’s petition to lease the Property to a third party.
See Order of Summary Affirmance, In re Estate of Kouns, Utah
Court of Appeals Case No. 20160758-CA.




20160759-CA                     4               2017 UT App 231
                        Torgerson v. Talbot


granted, we accept all facts alleged as true, Osguthorpe v. Wolf
Mountain Resorts, LC, 2010 UT 29, ¶ 10, 232 P.3d 999, and
“indulge[] all reasonable inferences” in favor of the non-moving
party, Haik v. Salt Lake City Corp., 2017 UT 14, ¶ 7, 393 P.3d 285
(citation and internal quotation marks omitted).

¶8      To establish that his complaint did not in fact present a
“claim” as defined under the Probate Code, Torgerson relies
upon In re Estate of Sharp, 537 P.2d 1034 (Utah 1975), in which
our supreme court held that the term “claim” as used in the
Probate Code’s statute of limitations “does not include a claim
for specific performance, but refers to debts or demands against
the decedent which might have been enforced in his lifetime, by
personal actions for the recovery of money; and upon which
only a money judgment could have been rendered.” Id. at 1037;
see also Bradshaw v. McBride, 649 P.2d 74, 77 (Utah 1982) (noting
again that “[t]he ‘claims’ covered under [the limitation provision
of the Probate Code] do not include claims for specific
performance”). Because Torgerson’s complaint for declaratory
relief requested that the Estate specifically perform under the
terms of a putative lease for real property, Torgerson argues that
his complaint presented a “claim for specific performance” and
was thus not subject to the Probate Code’s short statute of
limitations. See Sharp, 537 P.2d at 1037 (noting that a petition for
an estate to perform under a putative contract to convey real
estate was “a petition for specific performance”). In response, the
Estate concedes that “[i]t is true [that] an action for specific
performance” is exempt from the Probate Code’s statute of
limitations.

¶9     We agree with the parties: Torgerson’s demand to be
allowed to lease the Property pursuant to a claimed lease was a
demand for specific performance, and our supreme court has
clearly held that demands for specific performance of contractual
obligations are not “claims” within the meaning of Section 75-3-
804(2). See id. Because Torgerson’s complaint for declaratory



20160759-CA                     5                2017 UT App 231
                        Torgerson v. Talbot


relief did not present a “claim” as that term is used in the
Probate Code, Torgerson’s complaint was not subject to the
Probate Code’s short 60-day statute of limitations, and is
therefore not untimely thereunder.

¶10 In its brief on appeal, the Estate mounts a new argument,
and invites us to affirm the district court’s decision on this
alternative ground.3 The Estate asserts that the declaratory
judgment action was nevertheless properly dismissed because
“the [d]istrict [c]ourt in the probate proceedings had exclusive
jurisdiction over the subject matter,” and therefore the district
court was “without jurisdiction” to entertain a separately-filed
complaint. In support of this argument, the Estate relies on a
separate section of the Probate Code that defines a probate
court’s power and states that a probate court “has jurisdiction
over all subject matter relating to” estates of decedents. See Utah
Code Ann. § 75-1-302(1)(a) (LexisNexis 1993).

¶11 We disagree with the Estate’s position, primarily because
the statute the Estate relies upon does not indicate that the
probate court has exclusive jurisdiction over probate-related
matters. See id. In the absence of specific statutory authority so
providing, a grant of jurisdiction over a particular class of cases
does not usually amount to a grant of exclusive jurisdiction over
those cases. See Mueller v. Allen, 2005 UT App 477, ¶ 21, 128 P.3d
18 (holding in a family law context that, even though the court
that initially granted a divorce has the ongoing ability to enforce
and modify the resultant divorce decree, “it does not follow that
one who prefers to bring an independent action to assert a claim
arising from a divorce decree is not free to do so”); see also


3. We “may affirm the judgment appealed from if it is
sustainable on any legal ground or theory apparent on the
record.” Bailey v. Bayles, 2002 UT 58, ¶ 13, 52 P.3d 1158
(emphasis, citation, and internal quotation marks omitted).




20160759-CA                     6               2017 UT App 231
                        Torgerson v. Talbot


Dimmitt v. City Court of Salt Lake City, 444 P.2d 461, 463 (Utah
1968) (holding that “[w]here a court is given and would
normally have jurisdiction . . . there would have to be [a] clear
and unequivocal declaration of legislative intent to deprive that
court of jurisdiction and confer exclusive jurisdiction on”
another court). The legislature made no clear and unequivocal
declaration of exclusive jurisdiction here. Instead, the legislature
has given the district court (acting as the probate court)
jurisdiction over all subject matter relating to Decedent’s estate,
see Utah Code Ann. § 75-1-302(1)(a), and has also given the
district court “original jurisdiction in all matters civil and
criminal,” a jurisdictional grant which includes cases based on
contracts, leases, and real property, see Utah Code Ann. § 78A-5-
102(1) (LexisNexis 2012). The former grant of jurisdiction does
not abrogate the latter. Accordingly, the district court had
jurisdiction to consider both the Estate’s probate action and
Torgerson’s separately-filed declaratory judgment action.

¶12 We therefore reverse the district court’s order dismissing
the separate complaint for declaratory relief. The district court
had jurisdiction over the matter, and the complaint was not
untimely under the Probate Code. We remand this matter to the
district court for further proceedings consistent with this
opinion.4



4. Torgerson stated in his brief that the claims in his declaratory
judgment complaint “were identical to the claims [Torgerson]
made against the Estate in the probate case,” and that the court’s
decision to grant the petition in the probate action “effectively
rendered [Torgerson’s] Declaratory Judgment Act Complaint
moot.” However, despite this apparent admission, the Estate
does not pursue a mootness argument here. See Utah R. App. P.
37(a) (setting forth the parties’ “duty” on appeal to “inform the
court” in the event that all or part of an appeal has been
                                                     (continued…)


20160759-CA                     7                2017 UT App 231
                       Torgerson v. Talbot




(…continued)
rendered moot). Accordingly, we are not asked to consider
whether Torgerson’s complaint for declaratory relief has been
rendered moot by either the completion of the probate action or
the apparent expiration of his putative lease. We are also not
asked to address the potential applicability of res judicata or
collateral estoppel, doctrines that may arguably apply here given
this court’s summary affirmance of the district court’s order
disposing of the petition in the probate case. Because the parties
have not raised or briefed these issues, however, we leave
determination of these and other issues to the district court,
upon motion, after remand.




20160759-CA                     8              2017 UT App 231